Exhibit 10.1

 

[g238231kgi001.jpg]

 

Amendment to Loan Documents

 

                THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as
of June 2, 2011, by and between BIOCLINICA, INC. and OXFORD BIO-IMAGING
RESEARCH, INC. (individually and collectively, the “Borrower”), and PNC BANK,
NATIONAL ASSOCIATION (the “Bank”).

 

BACKGROUND

 

                A.            The Borrower has executed and delivered to the
Bank (or a predecessor which is now known by the Bank’s name as set forth
above), one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

                B.            The Borrower and the Bank desire to amend the Loan
Documents as provided for in this Amendment.

 

                NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

 

                1.             Certain of the Loan Documents are amended as set
forth in Exhibit A.  Any and all references to any Loan Document in any other
Loan Document shall be deemed to refer to such Loan Document as amended by this
Amendment.  This Amendment is deemed incorporated into each of the Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Documents.  To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

 

                2.             The Borrower hereby certifies that: (a) all of
its representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
any Loan Document which will not be cured by the execution and effectiveness of
this Amendment, (c) no consent, approval, order or authorization of, or
registration or filing with, any third party is required in connection with the
execution, delivery and carrying out of this Amendment or, if required, has been
obtained, and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.  The Borrower confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.

 

                3.             The Borrower hereby confirms that any collateral
for the Obligations, including liens, security interests, mortgages, and pledges
granted by the Borrower or third parties (if applicable), shall continue
unimpaired and in full force and effect, and shall cover and secure all of the
Borrower’s existing and future Obligations to the Bank, as modified by this
Amendment.

 

                4.             As a condition precedent to the effectiveness of
this Amendment, the Borrower shall comply with the terms and conditions (if any)
specified in Exhibit A.

 

                5.             To induce the Bank to enter into this Amendment,
the Borrower waives and releases and forever discharges the Bank and its
officers, directors, attorneys, agents, and employees from any liability,
damage, claim,

 

1

--------------------------------------------------------------------------------


 

loss or expense of any kind that it may have against the Bank or any of them
arising out of or relating to the Obligations.  The Borrower further agrees to
indemnify and hold the Bank and its officers, directors, attorneys, agents and
employees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against the Bank or any of
them on account of any claims arising out of or relating to the Obligations. 
The Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.

 

                6.             This Amendment may be signed in any number of
counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

                7.             This Amendment will be binding upon and inure to
the benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns.

 

                8.             This Amendment has been delivered to and accepted
by the Bank and will be deemed to be made in the State where the Bank’s office
indicated in the Loan Documents is located.  This Amendment will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State where the Bank’s office indicated in the Loan
Documents is located, excluding its conflict of laws rules.

 

                9.             Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed.  Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved).  The Borrower expressly ratifies and confirms the confession of
judgment (if applicable) and waiver of jury trial provisions contained in the
Loan Documents.

 

                WITNESS the due execution of this Amendment as a document under
seal as of the date first written above.

 

WITNESS / ATTEST:

 

BIOCLINICA, INC.

 

 

 

/s/ Ted Kaminer

 

By:

/s/ Mark L. Weinstein (SEAL)

Print Name: Ted Kaminer

 

Print Name: Mark L. Weinstein

Title: Exec. V.P. & CFO

 

Title: President & CEO

 

 

 

 

 

OXFORD BIO-IMAGING RESEARCH, INC.

 

 

 

/s/ Maria T. Kraus

 

By:

/s/ Ted Kaminer(SEAL)

Print Name: Maria T. Kraus

 

Print Name: Ted Kaminer

Title: Assistant Secretary

 

Title: V.P.

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Barth

 

 

Print Name: John Barth

 

 

Title: Vice President

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A TO

FIRST AMENDMENT TO LOAN DOCUMENTS

DATED AS OF JUNE 2, 2011

BIOCLINICA, INC. and OXFORD BIO-IMAGING RESEARCH, INC.

 

A.            The “Loan Documents” that are the subject of this Amendment
include the following (as any of the foregoing have previously been amended,
modified or otherwise supplemented):

 

1.             Letter Agreement dated May 5, 2010 between the Borrower and the
Bank (the “Letter Agreement”).

 

2.             Committed Line of Credit Note dated May 5, 2010 in the principal
amount of $7,500,000.00 made by the Borrower to the Bank.

 

3.             Guaranty and Suretyship Agreement dated as of May 5, 2010
executed and delivered to the Bank by Red Oak Research, Inc.

 

4.             Reimbursement Agreement for Standby Letter(s) of Credit dated as
of May 5, 2010 made by BioClinica, Inc. in favor of the Bank.

 

5.             Reimbursement Agreement for Standby Letter(s) of Credit dated as
of May 5, 2010 made by Oxford Bio-Imaging Research, Inc. in favor of the Bank.

 

6.             All other documents, instruments, agreements, and certificates
executed and delivered in connection with the Loan Documents listed in this
Section A.

 

B.            The Loan Documents are amended as follows:

 

1.             The definition of “Interest Coverage Ratio” contained in Section
B of the Financial Covenants set forth in Exhibit A to the Letter Agreement is
hereby amended and restated to read in its entirety as follows:

 

““Interest Coverage Ratio” means EBITDA less capital expenditures in excess of
$4,000,000.00; divided by total interest expenses.”

 

2.             The Bank hereby approves the merger of BioClinica Acquisition,
Inc. with and into Oxford Bio-Imaging Research, Inc. pursuant to the merger
documents provided to Bank.

 

C.            Conditions to Effectiveness of Amendment: The Bank’s willingness
to agree to the amendments set forth in this Amendment is subject to the prior
satisfaction of the following conditions:

 

1.             Execution by all parties and delivery to the Bank of this
Amendment, including the attached Consent.

 

2.             Payment by the Borrower to the Bank of the fees and expenses of
the Bank’s outside counsel in connection with this Amendment.

 

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTOR

 

                Each of the undersigned guarantors (jointly and severally if
more than one, the “Guarantor”) consents to the provisions of the foregoing
Amendment to Loan Documents (the “Amendment”) and all prior amendments (if any)
and confirms and agrees that: (a) the Guarantor’s obligations under its Guaranty
and Suretyship Agreement dated May 5, 2010 (collectively if more than one, the
“Guaranty”), relating to the Obligations mentioned in the Amendment, shall be
unimpaired by the Amendment; (b) the Guarantor has no defenses, set offs,
counterclaims, discounts or charges of any kind against the Bank, its officers,
directors, employees, agents or attorneys with respect to the Guaranty; and (c)
all of the terms, conditions and covenants in the Guaranty remain unaltered and
in full force and effect and are hereby ratified and confirmed and apply to the
Obligations, as modified by the Amendment.  The Guarantor certifies that all
representations and warranties made in the Guaranty are true and correct.

 

                The Guarantor hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Guarantor or third parties (if applicable), shall continue unimpaired and
in full force and effect, shall cover and secure all of the Guarantor’s existing
and future Obligations to the Bank, as modified by this Amendment.

 

                By signing below, each Guarantor who is an individual provides
written authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain the guarantor’s personal credit profile from one or
more national credit bureaus.  Such authorization shall extend to obtaining a
credit profile for the purposes of update, renewal or extension of such credit
or additional credit and for reviewing or collecting the resulting account.  A
photocopy or facsimile copy of this authorization shall be valid as the
original.  By signature below, each such Guarantor affirms his/her identity as
the respective individual(s) identified in the Guaranty.

 

                The Guarantor ratifies and confirms the indemnification,
confession of judgment (if applicable) and waiver of jury trial provisions
contained in the Guaranty.

 

                WITNESS the due execution of this Consent as a document under
seal as of the date of this Amendment, intending to be legally bound hereby.

 

WITNESS / ATTEST:

 

RED OAK RESEARCH, INC.

 

 

 

 

 

 

/s/ Maria T. Kraus

 

By:

/s/ Ted Kaminer (SEAL)

Print Name: Maria T. Kraus

 

Print Name: Ted Kaminer

Title: Assistant Secretary

 

Title: V.P.

 

--------------------------------------------------------------------------------